 



Exhibit 10.16
SUBLEASE
     This Sublease (“Sublease”) is entered into as of December 5, 2007, by and
between SoftBrands Manufacturing, Inc., a Minnesota corporation (“Sublandlord”)
and United HealthCare Services, Inc., a Minnesota corporation (“Subtenant”).
RECITALS
     A. Sublandlord is Tenant under an Amended and Restated Lease dated May 1,
1998, as amended by amendments thereto dated December 9, 1998, and February 4,
2000 (“Prime Lease”), originally between Sublandlord and Meridian Crossings II
LLC (“Meridian”) and now between Sublandlord and OTR, an Ohio general
partnership (“Landlord”), Meridian having assigned the landlord’s interest in
the Prime Lease to Landlord. The Prime Lease covers approximately 61,804
rentable square feet of space (“Premises”) on floors 6, 7 and 8 of the building
located at Two Meridian Crossings, Richfield, Minnesota (“Building”).
     B. Sublandlord desires to sublease the Premises to Subtenant and Subtenant
desires to sublease the Premises from Sublandlord on the terms and conditions
set forth in this Sublease.
     NOW THEREFORE, for and in consideration of the Recitals, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties hereto agree as
follows:
     1. SUBLEASE. Sublandlord, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of
Subtenant to be performed, hereby subleases to the Subtenant, and Subtenant
accepts and subleases the Premises from Sublandlord.
     2. TERM AND POSSESSION; NO OPTION TO RENEW. The term of this Sublease
(hereinafter “Term”) shall commence on January 21, 2008 (“Commencement Date”)
and expire on January 10, 2009 (“Expiration Date”).
     Sublandlord shall deliver possession of the Premises on January 21, 2008;
provided, however, Sublandlord, at its option, may retain possession of the part
of the Premises located on floor 8 of the Building, containing approximately
24,617 rentable square feet of space (“Floor 8 Premises”), and deliver
possession of the Floor 8 Premises to Subtenant on or before March 1, 2008.
     Subtenant acknowledges and agrees that Sublandlord is not granting
Subtenant any renewal or extension rights as part of the Sublease and Subtenant
has no right to exercise or require Sublandlord to exercise any renewal or
extension option contained in the Prime Lease.

 



--------------------------------------------------------------------------------



 



     3. SUBORDINATION TO PRIME LEASE; PERFORMANCE OF OBLIGATIONS THEREUNDER.
This Sublease and the rights granted to Subtenant hereunder are subject and
subordinate to all of the terms, covenants, provisions, conditions and
agreements contained in the Prime Lease. Sublandlord warrants that a true and
complete copy of the Prime Lease, including all amendments, has been provided to
Subtenant. Subtenant warrants that it has read and fully familiarized itself
with the Prime Lease.
     Subject to Sublandlord’s obligation to pay the base rent and additional
rent to the Landlord under the Prime Lease, and except as otherwise may be
expressly provided in this Sublease, Subtenant covenants and agrees to be bound
by all of the terms, conditions, rules, covenants, regulations and agreements
contained in the Prime Lease and to perform all obligations of Sublandlord as
tenant under the Prime Lease that arise during the Term and to do no act and to
permit no act to be done which would violate any of the provisions of the Prime
Lease. Any obligations, work, repairs, and services to be performed, made and
furnished by the Landlord under the Prime Lease, will be performed and furnished
by the Landlord and not by the Sublandlord, except as otherwise may be expressly
provided herein. Sublandlord shall in no event be liable to Subtenant and
Subtenant’s obligations hereunder shall not be limited or the performance
thereof shall not be excused because of any failure or delay on the Landlord’s
part in performing any such obligations, furnishing any such work or services or
in making any repairs. Notwithstanding the foregoing, during any period that
rent abates under the Prime Lease, the rent payable by Subtenant hereunder shall
likewise abate. If the Landlord shall default in the performance of any of its
obligations under the Prime Lease, and if Subtenant shall give Sublandlord
written notice of such default, Sublandlord agrees to use commercially
reasonable efforts to cause the Landlord to promptly correct and remedy such
default.
     4. CONDITION OF AND ACCEPTANCE OF PREMISES. Sublandlord shall deliver the
Premises in “broom clean” condition. Subtenant acknowledges that it has had an
opportunity to fully investigate the condition of the Premises and make all
inquiries as it deems appropriate and, except as provided in the immediately
preceding sentence, is subleasing the Premises in their “as is, where is”
condition, based on its investigations and inquiry; and is not relying on any
representation or warranty of any kind, express or implied, by or on behalf of
Sublandlord in connection with the execution of this Sublease. Without limiting
the generality of the foregoing, Subtenant acknowledges that no representations
as to the condition of the Premises, or promises to alter, remodel, or improve
the Premises, have been made by or on behalf of Sublandlord.
     5. RENT; OVERDUE AMOUNTS. Subtenant agrees to pay monthly gross rent
(“Monthly Rent”) to Sublandlord as follows:
     (i) For the period beginning on the Commencement Date to and including
January 31, 2008, no Monthly Rent shall be payable.
     (ii) If the Floor 8 Premises are not delivered to Subtenant on or before
February 1, 2008, for the period beginning on February 1, 2008, to and including
the day immediately prior to the day on which possession of the Floor 8 Premises
is delivered to Subtenant, Monthly Rent shall be $68,176.00.

2



--------------------------------------------------------------------------------



 



     (iii) Beginning on the later of February 1, 2008, and the day on which
possession of the Floor 8 Premises is delivered to Subtenant, Monthly Rent shall
be $113,307.00.
Monthly Rent shall be payable in advance on or before the first day of each
month during the Term, except that Monthly Rent for February 2008 shall be paid
on the Commencement Date. Monthly Rent shall be payable without deduction,
setoff or demand. Monthly Rent for any partial month shall be prorated based on
the number of days this Sublease is in effect during such month. Any installment
of Monthly Rent which is not paid within ten (10) days of when due shall include
a service charge for late payment in the amount of five percent (5%) of the
amount due. In addition, Subtenant will reimburse Sublandlord for any fees paid
by Sublandlord to Landlord as a result of Subtenant’s failure to timely pay
Monthly Rent.
     Notwithstanding the foregoing provisions of this Paragraph 5, if
Sublandlord fails to deliver possession of the Floor 8 Premises on or before
March 1, 2008, then for each fifteen Working Days (as defined herein) between
March 1, 2008, and the date that possession of the Floor 8 Premises is
delivered, Monthly Rent shall remain at $68,176.00 for one (1) month thereafter.
By way of illustration only, if possession of the Floor 8 Premises is delivered
to Subtenant on April 1, 2008, Monthly Rent for the month of April, 2008, shall
be $68,176.00 and Monthly Rent shall increase to $113,307.00 on May 1, 2008; but
if possession of the part of the Floor 8 Premises is delivered to Subtenant on
March 15, 2008, Monthly Rent shall increase to $113,307.00 as of such date. As
used herein “Working Days” means days other than Saturdays, Sundays and days
that are legal holidays in the State of Minnesota.
     6. USE OF PREMISES Subtenant shall use the Premises only for general office
purposes and related purposes. Subtenant shall not use the Premises in any
manner that would violate the terms and provisions of the Prime Lease. Subtenant
shall comply with all laws, ordinances and regulations affecting the Premises
and promulgated by any duly constituted governmental authorities relative to the
cleanliness, safety, use and occupancy of the Premises.
     7. SUBTENANT’S INSURANCE AND WAIVER. Subtenant shall procure and maintain,
at its own expense, such liability and casualty insurance as Sublandlord is
required to carry under the Prime Lease. Subtenant’s policy of liability
insurance shall name Sublandlord, as well as Landlord and the other persons or
entities specified in Section 6.02 of the Prime Lease, as additional insureds in
the manner required therein. Sublandlord and Subtenant each hereby waive and
release all claims, liabilities and causes of action that it may have against
the other or against Landlord and their respective agents, servants and
employees for loss or damage to, or destruction of any personal property and
business of Subtenant located on the Premises, the Building and the property
that includes the Building, resulting from fire, explosion or the other perils
included in standard extended risk coverage insurance, whether caused by the
negligence of any of said persons or otherwise, and each covenants that its
insurers shall hold no right of subrogation against such other party.
     8. CASUALTY OR CONDEMNATION. In the event of a fire or other casualty
affecting the Building or the Premises, or of a condemnation of all or a part of
the Building or

3



--------------------------------------------------------------------------------



 



Premises, this Sublease shall terminate upon any termination of the Prime Lease
by Sublandlord or Landlord. Provided no Event of Default exists hereunder and no
condition exists which with the giving of notice, lapse of time or both would
constitute an Event of Default, Sublandlord will not exercise any termination
right it may have without the consent of Subtenant. If Sublandlord is entitled
under the Prime Lease to rent abatement as a result of a casualty or
condemnation, Subtenant shall be entitled to an equitable share of such
abatement. Subtenant, at its sole expense, shall make any repairs that
Sublandlord is obligated under the Prime Lease to make in the event of any such
casualty or condemnation.
     9. ALTERATIONS. Subtenant shall make no improvements, alterations additions
or installations in or to the Premises without Sublandlord’s prior written
consent, which consent will not be unreasonably withheld, conditioned or
delayed, except that Sublandlord will not withhold its consent if Landlord’s
consent is required under the Prime Lease and Landlord grants it. In no event
shall Subtenant have the right to make any structural alterations or
improvements and Sublandlord shall be deemed to be acting reasonably in
withholding consent if Landlord’s consent is required under the Prime Lease and
Landlord does not grant it. In making any alterations or improvements, Subtenant
will comply with the provisions of Article VIII of the Prime Lease. If such
improvements, alterations additions or installations are permitted, Subtenant
shall be solely responsible for the cost thereof and neither Sublandlord nor
Landlord shall have any financial obligation whatsoever.
     10. SURRENDER; HOLDING OVER. Upon the expiration or termination of the
Sublease or of Subtenant’s right to possession of the Premises, Subtenant will
at once surrender the Premises to Sublandlord in accordance with Section 13.01
of the Prime Lease. Subtenant shall have no right to occupy the Premises or any
portion thereof after the expiration or termination of this Sublease or of
Subtenant’s right to possession in consequence of an Event of Default hereunder.
If Subtenant or any party claiming under Subtenant holds over, Sublandlord may
exercise any and all remedies available at law or in equity to recover
possession of the Premises and to recover damages, including without limitation,
all damages payable by Sublandlord to Landlord by reason of such holdover.
     11. ASSIGNMENT AND SUBLETTING. Subtenant shall not assign this Sublease, or
sublet Premises, or any part thereof, without the written consent of the
Sublandlord, such consent not to be unreasonably withheld. Sublandlord agrees
that it will not withhold its consent if Landlord grants its consent to a
proposed assignment or subletting; provided, however, that if Landlord does not
consent to a proposed assignment or subletting, Sublandlord shall have no
obligation to do so. No assignment of this Sublease or subletting of the
Premises shall relieve Subtenant from primary liability for the payment and
performance of its obligations hereunder.
     12. ENCUMBERING TITLE. Subtenant shall not do any act which shall in any
way encumber the title of Landlord in and to the Building or the property on
which it is located, nor shall the interest or estate of Landlord or Sublandlord
be in any way subject to any claim by way of lien or encumbrance, whether by
operation of law by virtue of any express or implied contract by Subtenant, or
by reason of any other act or omission of Subtenant.

4



--------------------------------------------------------------------------------



 



     13. INDEMNITIES. Subtenant agrees to indemnify Sublandlord and hold
Sublandlord harmless from all losses, damages, liabilities and expenses that
Sublandlord may incur, or for which Sublandlord may be liable to Landlord, as a
result of a breach by Subtenant of its obligations hereunder or arising from the
acts or omissions of Subtenant that are the subject matter of any
indemnification of Sublandlord to Landlord under the Prime Lease. Sublandlord
agrees to indemnify Subtenant and hold Subtenant harmless from all losses,
damages, liabilities and expenses that Subtenant may incur as a result of a
breach by Sublandlord of its obligations hereunder or, to the extent not the
responsibility of Subtenant hereunder, under the Prime Lease.
     14. SUBLANDLORD’S RIGHT OF ENTRY. Sublandlord reserves the right, on
reasonable prior notice, to inspect the Premises, or to exhibit the Premises to
persons having a legitimate interest at any time during the Sublease term.
     15. DEFAULTS. Any one or more of the following events shall be an “Events
of Default” by Tenant:
     A. Subtenant shall be adjudged an involuntary bankrupt, or a decree or
order approving, as properly filed, a petition or answer filed against Subtenant
asking reorganization of Subtenant under the Federal bankruptcy laws as now or
hereafter amended, or under the laws of any State, shall be entered, and any
such decree or judgment or order shall not have been vacated or stayed or set
aside within sixty (60) days from the date of the entry or granting thereof; or
     B. Subtenant shall institute any proceedings for relief of Subtenant under
any bankruptcy or insolvency laws or any laws relating to the relief of debtors,
readjustment of indebtedness, reorganization, arrangements, composition or
extension; or shall make any assignment for the benefit of creditors or shall
apply for or consent to the appointment of a receiver for Subtenant or any of
the property of Subtenant; or shall admit in writing its inability to pay its
debts as they become due; or the Premises are levied on by any revenue officer
or similar officer; or a decree or order appointing a receiver of the property
of Subtenant shall be made and such decree or order shall not have been vacated,
stayed or set aside within sixty (60) days from the date of entry of granting
thereof; or
     C. Subtenant shall make any payment of Monthly Rent or other sum required
to be made by Subtenant hereunder within ten (10) days of when due; or
     D. Subtenant shall default in securing insurance or providing evidence of
insurance required under this Sublease and either such default shall continue
for ten (10) days after notice thereof in writing to Subtenant; or
     E. Subtenant shall, by its act or omission, cause a default under the Prime
Lease and such default is not cured within the time, if any, permitted for such
cure by the Prime Lease; or

5



--------------------------------------------------------------------------------



 



     F. Subtenant shall default in any of the other covenants and agreements
herein, and such default shall continue for thirty (30) days after notice
thereof in writing to Subtenant.
     16. REMEDIES. Upon the occurrence of any one or more Events of Default,
Sublandlord may exercise any remedy against Subtenant which Landlord may
exercise for default by Sublandlord in the Prime Lease.
     17. LANDLORD’S CONSENT. This Sublease and the obligations of the parties
hereunder are expressly conditioned upon Sublandlord’s obtaining prior written
consent hereto by Landlord. If such consent is not obtained on or before
December 7, 2007, either Sublandlord or Subtenant shall thereafter have the
right to terminate this Sublease at any time before Landlord’s consent is
actually obtained. Subtenant shall promptly deliver to Sublandlord any
information reasonably requested by Landlord in connection with Landlord’s
approval of this Sublease. Sublandlord and Subtenant hereby agree, for the
benefit of Landlord, that this Sublease and Landlord’s consent hereto shall not
(a) create privity of contract between Landlord and Subtenant; (b) be deemed to
have amended the Prime Lease in any regard (unless Landlord shall have expressly
agreed in writing to such amendment); or (c) be construed as a waiver of
Landlord’s right to consent to any assignment of the Prime Lease by Sublandlord
or any further subletting of the Premises.
     18. QUIET ENJOYMENT. Sublandlord warrants that it the owner of the tenant’s
interest in the Prime Lease and covenants and agrees that Subtenant, upon paying
the rent herein provided for and observing and keeping the covenants, agreements
and conditions of this Sublease on its part to be kept, shall lawfully and
quietly hold, occupy and enjoy the Premises during the Term of this Sublease,
without hindrance or molestation by Sublandlord or anyone acting by, through or
under Sublandlord.
     19. PARKING. Until the day on which possession of the Floor 8 Premises is
delivered to Subtenant, Subtenant shall have the exclusive right to use the
three (3) reserved parking stalls leased to Sublandlord pursuant to Section 24.1
of the Prime Lease, stalls 11, 12 and 32 (“Reserved Spaces”). Subtenant’s use of
the Reserved Spaces shall be on the terms and conditions set forth in the
Reserved Space Parking Garage Lease dated February 17, 1999, between Meridian
and Sublandlord, except that Subtenant will pay the $285.00 monthly fee payable
to Sublandlord for the Reserved Spaces. Sublandlord warrants that a true and
complete copy of the Reserved Space Parking Garage Lease has been provided to
Subtenant. Subtenant warrants that it has read and fully familiarized itself
with the Reserved Space Parking Garage Lease.
     20. CONVEYANCE OF PERSONAL PROPERTY. On the Commencement Date, Sublandlord
shall be deemed to have conveyed to Tenant the items of personal property
located in the Premises that are identified on Exhibit A attached hereto and
incorporated herein (“Personal Property”); provided, however Sublandlord shall
have the exclusive use of the Personal Property located in the Floor 8 Premises
until the day on which possession of the Floor 8 Premises is delivered to
Subtenant. Sublandlord warrants that it is the Owner of the Personal Property
free and clear of any liens or encumbrances and has the right and authority to
convey the

6



--------------------------------------------------------------------------------



 



same to Subtenant. Sublandlord makes no other representations or warranties,
express or implied, with respect to the Personal Property, including, without
limitation, any representation or warranty concerning its condition or fitness
for any particular use, and Subtenant is accepting the Personal Property in its
“as is, where is” condition.
     21. BROKERAGE. Sublandlord agrees to pay to Jones Lang LaSalle
(“Subtenant’s Broker”) a brokerage fee in the amount of $61,804.00 in connection
with the execution of this Sublease. Such fee shall be payable to Subtenant’s
Broker 50% upon execution of the sublease and the remaining 50% upon occupancy
of the space. Sublandlord also agrees to pay any brokerage fee due NAI Welsh
(“Sublandlord’s Broker”) in connection with the execution of this Sublease
pursuant to a separate agreement between them. Sublandlord and Subtenant each
hereby agrees to indemnify, defend and hold the other harmless from and against
any cost or liability incurred by the indemnified party as a result of any
brokerage claim advanced by any other person or entity based upon the act or
omission of the indemnifying party.
     22. APPLICABILITY OF PRIME LEASE PROVISIONS. As the same may be modified in
this Sublease, the following provisions of the Prime Lease are hereby made a
part of this Sublease, and for purposes of this Sublease references in such
provisions of the Prime Lease to the “Landlord” shall be deemed references to
Sublandlord, references in the Prime Lease to “Tenant” shall be deemed
references to “Subtenant,” and references in the Prime Lease to “Lease “ shall
be deemed references to this Sublease:

  a.   Section 3.02, No Accord and Satisfaction.     b.   Section 9.01, Tenant’s
Duty of Repair.     c.   The following provisions of Section 17.01, Further
Terms:

  (i)   Section 17.01 C;     (ii)   Section 17.01 E;     (iii)   Section 17.01
F;     (iv)   Section 17.01 H;     (v)   Section 17.01 I;     (vi)  
Section 17.01 J;     (vii)   Section 17.01 O.

     23. NOTICES. All notices, demands, consents and approvals which may or are
required to be given by either party to the other hereunder shall be in writing
and shall be deemed to have been fully given when delivered personally by a
nationally recognized overnight

7



--------------------------------------------------------------------------------



 



courier service or United States Mail, certified or registered, return receipt
requested, postage prepaid, addressed as follows:

         
 
  If to Sublandlord:    
 
       
 
      SoftBrands Manufacturing, Inc.
 
      Two Meridian Crossings
 
      Suite 800
 
      Minneapolis, MN 55423
 
      Attention: Director, Offices and Facilities
 
       
 
  If to Subtenant:   United HealthCare Services, Inc.
 
      9900 Bren Road East
 
      MN 008-E305
 
      Minnetonka, MN 55343
 
      Attention: Lease Administration

Notices sent by courier shall be deemed to have been given to the party to whom
it is sent on the first Working Day after the date the same is delivered to a
nationally recognized overnight courier for next day delivery to such party at
its then current address for the giving of notices. Notices given by mail shall
be deemed to have been given to the party to whom it is addressed on the first
Working Day that is at least three (3) days after the date the same is deposited
in the United States mail, postage prepaid. Either party hereto may change such
party’s address for the service of notice hereunder by written notice of said
change to the other party hereto, in the manner above specified ten (10) days
prior to the effective date of said change.
     24. MISCELLANEOUS PROVISIONS.
     Within thirty (30) days after receipt of a request from Sublandlord or
Landlord, Subtenant shall execute and deliver to the requesting party, or to any
third party designated by the requesting party, a certificate, in recordable
form, certifying that this Sublease is in full force and effect, the amount of
the monthly rent payable and the date through which rent has been paid, that
there have been no amendments hereto except as identified therein, that
Sublandlord is not in default under the Lease except as may be set forth
therein, and certifying to such other matters as Landlord or Sublandlord may
reasonably request. The requesting party and any third party to whom such
certificate is addressed shall have a right to rely on it.
     This Sublease may be executed in two or more counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Sublease by facsimile or
email shall be deemed delivery of the original hereof.
     This Sublease shall be construed in accordance with the laws of the State
in which the Premises are located without giving effect to its choice of laws
provisions.

8



--------------------------------------------------------------------------------



 



     Capitalized terms not otherwise defined herein shall have the meanings
given them in the Prime Lease.
     If it shall be necessary for either party hereto to employ an attorney to
enforce any of the terms, covenants, or conditions of this Sublease, the party
in default or the party against whom any final judgment is rendered agrees to
pay all reasonable costs and attorney fees incurred by the other party hereto in
connection with the enforcement of the terms and conditions and/or covenants of
this Sublease.
     This Sublease represents the entire agreement between the parties with
respect to the Premises and there are no implied or expressed terms or
conditions that are not contained herein. This Sublease may be amended only in a
writing signed by both parties.
     Time is of the essence of this Sublease.
     This Sublease does not create the relation of principal and agent, or of
partnership, joint venture, or of any association or relationship between
Sublandlord and Subtenant other than that of sublandlord and subtenant.
[Signature Page Follows]
[Remainder of page intentionally left blank.]

9



--------------------------------------------------------------------------------



 



Signature Page to Sublease
     IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of
the day and year first written above.

                  SUBLANDLORD:  
 
                SOFTBRANDS MANUFACTURING, INC.
 
           
 
  By:        
 
           
 
  Its:        
 
           
 
                SUBTENANT:
 
                UNITED HEALTHCARE SERVICES, INC.
 
           
 
  By:        
 
           
 
  Its:        
 
           

10



--------------------------------------------------------------------------------



 



LANDLORD CONSENT TO SUBLEASE
The undersigned, OTR, an Ohio general partnership, the Landlord under the Prime
Lease described in the attached and foregoing Sublease, hereby consents to the
sublease of the Premises pursuant to the Sublease, provided that Sublandlord is
not released from any existing or future duty, obligation or liability to
Landlord pursuant to the Prime Lease, nor will this consent change, modify or
amend the Lease in any manner. Subtenant may not further sublease all or any
portion of the subleased premises or assign the Sublease, without obtaining
Landlord’s consent in accordance with the Lease.

                  LANDLORD:  
 
                OTR, an Ohio general partnership
 
           
 
  By:        
 
           
 
  Its:        
 
           

11



--------------------------------------------------------------------------------



 



Exhibit A
Personal Property List
Office furniture including:
Approx. 190 Cubes
Approx. 80 Private Offices
Conference Rooms
Reception or other common areas/rooms

12